FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-1057
                  _____________________________

JOSEPH JEFFERSON, III,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Leon County.
Martin A. Fitzpatrick, Judge.

                           March 22, 2018


WINSOR, J.

     Joseph Jefferson argues that police unconstitutionally seized
his girlfriend’s car after arresting him for driving without a license.
He asks this court to reverse the denial of his motion to suppress
evidence (a gun and ammunition) police found in the car. We find
no Fourth Amendment violation, so we affirm.

     Jefferson was almost home when a police officer saw him
driving without a seatbelt. The officer stopped Jefferson as he was
pulling into his apartment complex’s parking lot. Within two
minutes of the initial stop, Jefferson was under arrest for driving
without a license. Twenty minutes later, a K9 unit arrived, and the
dog sniffed the car Jefferson had been driving. The dog alerted,
and officers searched the car and found a firearm and ammunition
under the driver’s seat. The State charged Jefferson with driving
without a license and possession of a firearm by a felon.

     Jefferson does not dispute the fact that a dog sniff can provide
probable cause. See Florida v. Harris, 568 U.S. 237, 247 (2013)
(“[T]he dog’s alert provides probable cause to search.”). Instead, he
contends there should have been no sniff because the car was
illegally seized when the sniff occurred. Relying on Rodriguez v.
United States, 135 S. Ct. 1609 (2015), Jefferson argues that police
had no authority to hold the car during the twenty minutes
between his arrest and the dog’s alert. Rodriguez held that absent
reasonable suspicion, law enforcement’s authority to seize a
vehicle during a traffic stop “ends when tasks tied to the traffic
infraction are—or reasonably should have been—completed.” 135
S. Ct. at 1614. Here, Jefferson maintains, police had completed all
of the “ordinary inquiries incident to the traffic stop” once they had
arrested him, id. at 1615 (marks and citation omitted), meaning
they could no longer maintain control over the car.

     The problem with Jefferson’s argument is that the car—
whether seized or not—was not going anywhere until someone
with authority to move it arrived at the scene. Unlike the motorist
in Rodriguez, who would have been free to drive away in his car
but for the dog sniff, Jefferson was already under arrest for driving
without a license and was not free to leave, irrespective of the sniff.
Jefferson asked officers to release the car to his sister, but she did
not arrive until after the sniff had occurred. Nor did the car’s owner
(Jefferson’s girlfriend) arrive in time.

     In short, from the time of the arrest until the sniff established
probable cause, the car was sitting parked in a parking lot with no
one available to take control of it. During that time, officers were
free to initiate the sniff, so there was no Fourth Amendment
violation. See United States v. Place, 462 U.S. 696, 707 (1983) (dog
sniff of personal property, “which was located in a public place, [by]
a trained canine[ ]did not constitute a ‘search’ within the meaning
of the Fourth Amendment”); State v. Rabb, 920 So. 2d 1175, 1201
(Fla. 4th DCA 2006) (no Fourth Amendment violation from “a sniff
by a trained dog, standing where it has a right to be, of odors
emanating from any protected place”), approved, Jardines v. State,


                                  2
73 So. 3d 34, 56 (Fla. 2011), aff’d sub nom. Florida v. Jardines, 569
U.S. 1 (2013).

    AFFIRMED.

WOLF and ROWE, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender and Steven L. Seliger, Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General and Jason W. Rodriguez,
Assistant Attorney General, Tallahassee, for Appellee.




                                 3